Citation Nr: 0900756	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-23 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil, to include as due to exposure to 
herbicides such as Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from August 1958 to 
March 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas that denied the 
appellant's claim of entitlement to service connection for 
squamous cell carcinoma of the right tonsil, claimed as due 
to exposure to herbicides such as Agent Orange while he was 
on active duty in Vietnam.

In September 2007, a Travel Board hearing was conducted at 
the RO before the undersigned Veterans Law Judge who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

At that hearing, the appellant submitted evidence concerning 
his claim; he also submitted a written waiver of review of 
that evidence by the agency of original jurisdiction and 
therefore referral to the RO of evidence received directly by 
the Board is not required.  38 C.F.R. § 20.1304.  However, as 
the submitted evidence appears to be duplicative of material 
already in evidence and, as the case is being remanded, the 
RO will have the opportunity to review the evidence prior to 
the issuance of any Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the right tonsil issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

In June 2005, the RO sent the appellant a letter informing 
him of VA's duty to assist.  The RO also provided information 
to the appellant about what the evidence had to show to 
support his claim for service connection.  However, the 
notice only mentioned that there is a presumption of service 
connection for veterans who were exposed to herbicides in 
Vietnam without any discussion of the specific diseases.  In 
addition, the RO did not provide the appellant with notice of 
the contents of 72 Fed. Reg. 32395, 32397 (June 12, 2007).  
This should be rectified on remand.

The appellant testified that he had active duty in Vietnam on 
three occasions, with the last time being for one year.  
Review of the evidence of record reveals that he had no 
overseas service between March 1968 and March 1972.  It 
appears that the appellant was assigned to the 1st Motor 
Battalion with the 1st Marine Division in 1966 and 1967; this 
unit was in Vietnam between April 1966 and April 1971.  To 
date, the RO has not obtained the appellant's service 
personnel records or verified his Vietnam service.  Service 
personnel records are deemed to be constructively of record 
in proceedings before the Board and should be obtained, if 
available, prior to further review of the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Records from private medical care providers have been added 
to the claims file.  However, review of the records from the 
appellant's primary care physician indicates that no records 
dated after April 2003 have been included.  In addition, 
while the medical records from the Mowery Clinic were 
requested, only billing records were sent.  VA is therefore 
on notice of records that may be probative to the claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The AMC/RO should 
obtain all of the relevant private medical treatment records 
not already of record and associate said records with the 
claims file.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The appellant is seeking service connection for a squamous 
cell carcinoma of his right tonsil; he argues that his 
claimed cancer is a respiratory cancer and has provided a 
medical opinion to that effect.  However, Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any oral, 
nasal, or pharyngeal cancer.  The report of a February 2005 
consultation by the appellant's treating oncologist states 
that the appellant has an oropharyngeal cancer.  This was the 
basis for the RO's denial of the claim.

However, consideration of entitlement to service connection 
on a direct basis must also be accomplished.  Review of the 
appellant's service medical treatment records reveals that he 
had hypertrophied tonsils on physical examination in November 
1958.  He was diagnosed with, and treated for, an abscess of 
the right tonsil.  In May 1963, after complaining of a sore 
throat for two weeks, the appellant was found on physical 
examination to have a right tonsil that was larger than the 
left tonsil.  In July 1968, the appellant had a large pustule 
of the tonsils on physical examination and he was diagnosed 
with tonsillitis.

The appellant has been treated for squamous cell carcinoma of 
the right tonsil.  Private medical records from a cancer 
center indicate that the appellant had noticed a small lump 
in his neck in December 2004, and a January 2005 biopsy 
revealed the presence of the squamous cell carcinoma.  

The RO did not obtain a medical opinion in this case.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (the Court) has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is evidence of record to indicate that 
the appellant displayed pathology of the right tonsil while 
he was in service.  He currently has a carcinoma of the right 
tonsil that his private oncologist has indicated is related 
to military service.  Therefore, the Board finds that the 
duty to assist in this case requires that a VA medical 
opinion should be obtained on remand.

The duty to assist requires the gathering of medical records 
and the scheduling of medical examination(s) when such 
examination is necessary to make a decision on the claim(s).  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  These considerations 
require a search for relevant military and medical records 
and further investigation by medical professionals, inasmuch 
as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  In light of the 
foregoing, this case is REMANDED for the following 
development: 

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C. 
A. §§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2007), the implementing regulations 
found at 38 C.F.R. § 3.159 (2007) and any 
other applicable legal precedent is 
completed.  The AMC/RO should notify the 
appellant of the information and evidence 
yet needed to substantiate his service 
connection claim and of what part of such 
evidence he should obtain, and what part 
the AMC/RO will yet attempt to obtain on 
his behalf.  

In particular, the AMC/RO should notify 
the appellant of the regulations 
pertaining to service connection for 
conditions claimed as due to herbicide 
exposure, as well as the Secretary's 
position on oral, nasal, and pharyngeal 
cancers as reflected in 72 Fed. Reg. 
32395, 32397 (June 12, 2007).  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO must obtain from the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, or other appropriate 
source, the rest of appellant's service 
personnel records from his OMPF, 
including the DD Form(s) 214 for his 
service from August 1958 to March 1968; 
all records of his assignments, whether 
permanent or temporary duty stations; all 
travel orders; and all TDY orders.  The 
RO must associate all documents obtained 
with the claims file and verify whether 
the appellant had service in Vietnam.

3.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
government and private physicians and/or 
medical facilities that have provided him 
with any treatment for any tonsil 
condition since his separation from 
service, and secure all available 
relevant reports not already of record 
from those sources.  These should include 
records from the Mowery Clinic from the 
year 2005, and from Dr. Slater from May 
2003 to May 2005.  To the extent there is 
an attempt to obtain any of these records 
that is unsuccessful, the claims files 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

4.  After completing the development 
actions listed above, the AMC/RO should 
arrange for a comprehensive review of the 
appellant's claims file by an 
appropriately qualified physician, such 
as an oncologist or a pathologist.  The 
reviewer should render an opinion as to 
the etiology and onset date of the right 
tonsil carcinoma.  

The reviewer must list and discuss all 
documented risk factors for tonsil cancer 
for the appellant; the reviewer should 
rank order the documented risk factors 
relative to the probability that the 
right tonsil squamous cell carcinoma is 
etiologically related to the risk factor.  
In particular, the reviewer should 
address the appellant's in-service tonsil 
pathology, his exposure to herbicides (if 
any), his post-service exposure to 
chemicals (if any), his medical and 
dental history and his tobacco and 
alcohol history.

Specifically, the reviewer is requested 
to provide an opinion as to whether the 
right tonsil squamous cell carcinoma is 
related to the appellant's period of 
military service from August 1958 to 
March 1972.  The basis of the opinion 
should be included in the document 
containing the opinion.

If a physical examination or additional 
history is needed before an opinion can 
be rendered, the AMC/RO should arrange 
for said examination to occur.

5.  Upon receipt of the VA reviewer's 
medical report, the AMC/RO should conduct 
a review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
reviewer for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  

6.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the right tonsil cancer issue 
on appeal.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories.

7.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
Therefore, the appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); 38 C.F.R. 
§§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

